Citation Nr: 1609999	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  08-00 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with dysthymia prior to May 17, 2012, and in excess of 70 percent for the period thereafter.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant in this case, had service from November 1965 to September 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 decision of the Regional Office (RO) in Waco, Texas.  During the course of the appeal, a staged 70 percent rating for PTSD was granted, effective May 17, 2012.  The Board notes that because the increase and assignment of a separate evaluation did not constitute a full grant of the benefits sought, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Board previously considered this appeal in June 2011, and remanded this issue for further development in order to obtain Social Security Administration (SSA) records and conduct another VA examination.  That development was completed, and the case returned to the Board for further appellate review.  The Board notes that total disability due to individual unemployability (TDIU) was granted and made effective July 21, 2006, which is also the original date of his claim for PTSD.


FINDINGS OF FACT

Throughout the entire period on appeal, the Veteran's PTSD symptoms have been manifested by depressed mood, anxiety, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, inability to establish and maintain effective relationships, suicidal ideation, recurrent intrusive images or thoughts about the trauma, recurrent distressing dreams about the trauma, efforts to avoid thoughts/feelings of association with the trauma, feelings of detachment/estrangement from others, sense of a foreshortened future, difficulty falling or staying asleep, irritability or outbursts of anger, depressed mood daily, diminished interest/pleasure in activities, insomnia or hypersomnia, fatigue/loss of energy, feelings of worthlessness/guilt, and GAF scores from 38 to 58.


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent, and no higher, for the entire period on appeal, for service-connected posttraumatic stress disorder have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code (DC) 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board acknowledges the Veteran's service to his country and is sympathetic to his medical conditions; however, the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995).

The Board has reviewed all the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the current appeal.

Ratings for PTSD 

The Veteran seeks a higher initial disability rating for his service-connected posttraumatic stress disorder (PTSD), which is rated in stages from 30 percent prior to May 17, 2012, and 70 percent thereafter.  See 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2015).  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where, as here, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code (DC or Code) 9411.  Under this General Rating Formula, a 30 percent evaluation is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

Finally, a total, or 100 percent, evaluation is awarded on evidence of total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The VA Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) (holding that "the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment").

In evaluating the Veteran's level of disability, the Board has considered the Global Assessment of Functioning (GAF) scores as one component of the overall disability picture.  GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and is relevant in evaluating mental disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). 

GAF scores between 70 and 61 reflect some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and with some meaningful relationships.  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  Scores in the 51 to 60 range indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers.  Id.  GAF scores from 50 to 41 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

After a full review of the record, and as discussed below, the Board concludes that the Veteran's PTSD symptoms have met the criteria for a 70 percent rating, but no higher, throughout the entire period on appeal.  The evidence of record, which includes individual therapy clinical notes and VA examinations, reflect that the Veteran's PTSD symptomatology includes depressed mood, anxiety, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, inability to establish and maintain effective relationships, suicidal ideation, recurrent intrusive images or thoughts about the trauma, recurrent distressing dreams about the trauma, efforts to avoid thoughts/feelings of association with the trauma, feelings of detachment or estrangement from others, sense of a foreshortened future, difficulty falling or staying asleep, irritability or outbursts of anger, depressed mood daily, diminished interest/pleasure in activities, insomnia or hypersomnia, fatigue/loss of energy, feelings of worthlessness/guilt, and GAF scores from 38 to 58.  

VA treatment records from September and October of 2006 reveal that the Veteran continued to have nightmares and intrusive thoughts about his experiences in Vietnam.  In June 2007, the Veteran reported continued depression, anxiousness, nightmares, experiencing chronic suicidal/homicidal ideation, but denied plan or intent.  He appeared to be irritable, easily agitated, and anxious.  He was given a GAF score of 40.

The Veteran received an initial PTSD VA examination in May 2007.  The examiner diagnosed PTSD, but found that the Veteran did not exhibit symptoms of hypervigilance, avoidance of people, or memory problems.  The examiner noted the following symptoms apply to the Veteran's PTSD diagnosis: recurrent intrusive images or thoughts about the trauma, recurrent distressing dreams about the trauma, efforts to avoid thoughts/feelings of association with the trauma, feelings of detachment/estrangement from others, sense of a foreshortened future, difficulty falling or staying asleep, irritability or outbursts of anger, depressed mood daily, diminished interest/pleasure in activities, insomnia or hypersomnia, fatigue/loss of energy, feelings of worthlessness/guilt.  The examiner assigned a GAF score of 58.  

VA treatment records from March 2008 reveal symptoms of hopelessness, depression, and suicidal ideation with no plan or intent.  He was assigned a GAF score of 38.  In November 2008, the Veteran submitted a statement in support of his claim in which he explained, "I have often attempted suicide by taking an overdose of my medications."  He also explained that he is lonely, scared, and confused.  He described nightmares that cause him to wake up and prevent him from going back to sleep.  VA treatment records from May 2008 document the Veteran's reports of taking "12 sleeping pills."  A VA treatment record from this same month documents the Veteran's PTSD symptom of suicidal ideation, but denial of plan or intent.

VA treatment records from January 2010 document the Veteran's continued struggle with depression, nightmares, intrusive thoughts, reclusive behavior, and chronic, intermittent suicidal ideation, but denial of any plan or intent.  A GAF score of 40 was assigned at this time.  In April 2011, the Veteran reported panic attacks, increased depressive symptoms, anxiety, but denied suicidal/homicidal ideation.  His GAF score was 45.

On VA examination in May 2012, the examiner noted the following symptoms apply to the Veteran's continued PTSD diagnosis: depressed mood, anxiety, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, inability to establish and maintain effective relationships.  The examiner reported that the Veteran's PTSD is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.

Based on the foregoing, the Board finds that a large majority of the Veteran's PTSD symptoms more closely reflect the criteria for a 70 percent disability rating from July 21, 2006, thereafter.  The evidence throughout this period does not demonstrate that the severity of the Veteran's PTSD was manifested by total occupational and social impairment.  He denied or otherwise did not display obsessional rituals which interfered with routine activities.  His speech has not been intermittently illogical, obscure, or irrelevant; at all times of record during this period, he has been able to converse with the examiners in a clear, coherent manner.  At times, he has exhibited a depressed mood, near-continuous panic or depression affecting his ability to function independently, appropriately and effectively; however, the examiners of record have also found him able to maintain his personal hygiene, finances, and household without assistance.

Furthermore, the symptoms the Veteran does have (e.g. depressed mood, anxiety, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, inability to establish and maintain effective relationships, and suicidal ideation) have not been demonstrated to be so frequent and disabling as to result in total occupational and social impairment.

The Board has also considered whether additional Diagnostic Codes are applicable for this period.  The evidence of record indicates that the Veteran's service-connected disability was primarily manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  There is no medical or lay evidence of mental health symptoms that would not result in the prohibition of pyramiding other Diagnostic Codes.  Furthermore, the Veteran's PTSD symptoms are clearly accounted for in the 70 percent rating for the entire appeal period pursuant to DC 9411.  Thus, DC 9201 to 9410 and 9412 to 9521 are not for application.

The Court has indicated that in claims for increased ratings the Board must consider whether the record raises the issue of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes that the Veteran has been in receipt of a TDIU rating since July 21, 2006, which is also the date of his initial PTSD claim.

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case for an extraschedular evaluation commensurate with the average earning capacity impairment under 38 C.F.R. § 3.321(b)(1).  Consideration of an extraschedular rating is not appropriate, however, in cases where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Thun, 22 Vet. App. at 111.  

While VA examination and treatment reports note that while the Veteran suffers from PTSD symptoms, the scheduling criteria contemplate such degrees of impairment.  Accordingly, the Board finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  The schedular rating criteria also include analogous symptoms that are "like or similar to" those listed in the schedular rating criteria.  Mauerhan, 16 Vet. App at 442; see also 38 C.F.R. § 4.21.  Additionally, the Board has considered GAF scores, which are incorporated through the DSM-IV as part of the schedular rating criteria, and reflective of the degree of severity regarding psychiatric symptoms or overall functional impairment caused by the acquired psychiatric disorder.  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's PTSD, and referral for consideration of an extra-schedular evaluation is not warranted.

Accordingly, the Board concludes that the Veteran's PTSD has been 70 percent disabling, and no higher, throughout the entire period of the appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The Veteran's appeal arises from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to his claim in May 2007 and May 2012.  During those examinations, the VA examiners conducted physical examinations of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matter on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As noted in the Introduction, the Board previously remanded this claim in June 2011.  The Board instructed the AOJ to request SSA records, schedule another VA examination, and then readjudicate the claim on appeal with consideration of the additional evidence associated with the claims folder.  Since that time, VA issued a new rating decision and supplemental statement of the case that considered the additional, new evidence.  As a result, the Board finds substantial compliance with its previous remand instructions, and has properly continued with the foregoing decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


ORDER

An initial rating of 70 percent, and no higher, is granted for posttraumatic stress disorder (PTSD) with dysthymia for the entire period on appeal.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


